
	
		II
		112th CONGRESS
		2d Session
		S. 3692
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2012
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 32, United States Code, to authorize
		  National Guard support for State and local efforts to keep schools safe from
		  violence, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Students
			 Act.
		2.National Guard support
			 for State and local efforts to keep schools safe from violence
			(a)In
			 generalChapter 1 of title
			 32, United States Code, is amended by inserting after section 112 the following
			 new section:
				
					112a.Support for
				State and local efforts to keep schools safe from violence
						(a)Funding
				assistanceThe Secretary of Defense may provide funds to the
				Governor of a State who submits to the Secretary a plan for the National Guard
				to supplement State and local efforts to keep schools safe from violence that
				satisfies the requirements of subsection (c). Such funds shall be used for the
				following:
							(1)The pay,
				allowances, clothing, subsistence, gratuities, travel, and related expenses, as
				authorized by State law, of personnel of the National Guard of that State used,
				while not in Federal service, for the purpose of supplementing State and local
				efforts to keep schools safe from violence.
							(2)The operation and
				maintenance of the equipment and facilities of the National Guard of that State
				used for the purpose of supplementing State and local efforts to keep schools
				safe from violence.
							(3)The procurement
				of services and equipment, and the leasing of equipment, for the National Guard
				of that State used for the purpose of supplementing State and local efforts to
				keep schools safe from violence. However, the use of such funds for the
				procurement of equipment may not exceed $5,000 per item, unless approval for
				procurement of equipment in excess of that amount is granted in advance by the
				Secretary of Defense.
							(b)Use of
				personnel performing full-Time National Guard duty(1)Under regulations
				prescribed by the Secretary of Defense, personnel of the National Guard of a
				State may, in accordance with the plan referred to in subsection (c) with
				respect to the State concerned, be ordered to perform full-time National Guard
				duty under section 502(f) of this title for the purpose of supplementing State
				and local efforts to keep schools safe from violence.
							(2)(A)A member of the
				National Guard serving on full-time National Guard duty under orders authorized
				under paragraph (1) shall participate in the training required under section
				502(a) of this title in addition to the duty performed for the purpose
				authorized under that paragraph. The pay, allowances, and other benefits of the
				member while participating in the training shall be the same as those to which
				the member is entitled while performing duty for the purpose of supplementing
				State and local efforts to keep schools safe from violence. The member is not
				entitled to additional pay, allowances, or other benefits for participation in
				training required under section 502(a)(1) of this title.
								(B)To ensure that the use of units and
				personnel of the National Guard of a State pursuant to a plan referred to in
				subsection (c) does not degrade the training and readiness of such units and
				personnel, the following requirements shall apply in determining the activities
				supplementing State and local efforts to keep schools safe from violence that
				units and personnel of the National Guard of a State may perform:
									(i)The performance of the activities may
				not adversely affect the quality of that training or otherwise interfere with
				the ability of a member or unit of the National Guard to perform the military
				functions of the member or unit.
									(ii)National Guard personnel will not
				degrade their military skills as a result of performing the activities.
									(iii)The performance of the activities
				will not result in a significant increase in the cost of training.
									(iv)In the case of activities
				supplementing State and local efforts to keep schools safe from violence that
				are performed by a unit organized to serve as a unit, the activities will
				support valid unit training requirements.
									(3)A unit or member of the National
				Guard of a State may be used, pursuant to a plan referred to in subsection (c)
				that is approved by the Secretary of Defense under this section, to provide
				services or other assistance (other than air transportation) to an organization
				eligible to receive services under section 508 of this title if—
								(A)the plan specifically recognizes the
				organization as being eligible to receive the services or assistance;
								(B)in the case of services, the
				performance of the services meets the requirements of paragraphs (1) and (2) of
				subsection (a) of section 508 of this title; and
								(C)the services or assistance is
				authorized under subsection (b) or (c) of such section or in the plan.
								(c)Plan
				requirementsA plan to supplement State and local efforts to keep
				schools safe from violence under this subsection shall—
							(1)specify how
				personnel of the National Guard of that State are to be used in supplementing
				State and local efforts to keep schools safe from violence;
							(2)certify that
				those operations are to be conducted at a time when the personnel involved are
				not in Federal service;
							(3)certify that
				participation by National Guard personnel in those operations is service in
				addition to training required under section 502 of this title;
							(4)certify that any
				engineer-type activities (as defined by the Secretary of Defense) under the
				plan will be performed only by units and members of the National Guard;
							(5)include a
				certification by the Attorney General of the State (or, in the case of a State
				with no position of Attorney General, a civilian official of the State
				equivalent to a State attorney general) that the use of the National Guard of
				the State for the activities proposed under the plan is authorized by, and is
				consistent with, State law; and
							(6)certify that the
				Governor of the State or a civilian law enforcement official of the State
				designated by the Governor has determined that any activities included in the
				plan that are carried out in conjunction with Federal law enforcement agencies
				serve a State law enforcement purpose.
							(d)Examination of
				plan(1)Before funds are
				provided to the Governor of a State under this section and before members of
				the National Guard of that State are ordered to full-time National Guard duty
				as authorized in subsection (b), the Secretary of Defense shall examine the
				adequacy of the plan submitted by the Governor under subsection (c).
							(2)Except as provided in paragraph (3),
				the Secretary of Defense shall carry out paragraph (1) in consultation with the
				Secretary of Education.
							(3)Paragraph (2) shall not apply
				if—
								(A)the Governor of a State submits a plan
				under subsection (c) that is substantially the same as a plan submitted for
				that State for a previous fiscal year; and
								(B)pursuant to the plan submitted for a
				previous fiscal year, funds were provided to the State in accordance with
				subsection (a) or personnel of the National Guard of the State were ordered to
				perform full-time National Guard duty in accordance with subsection (b).
								(e)End strength
				limitation(1)Except as provided in
				paragraph (2), at the end of a fiscal year there may not be more than 4,000
				members of the National Guard—
								(A)on full-time National Guard duty under
				section 502(f) of this title to perform activities supplementing State and
				local efforts to keep schools safe from violence pursuant to an order to duty;
				or
								(B)on duty under State authority to
				activities supplementing State and local efforts to keep schools safe from
				violence pursuant to an order to duty with State pay and allowances being
				reimbursed with funds provided under subsection (a)(1).
								(2)The Secretary of Defense may increase
				the end strength authorized under paragraph (1) by not more than 20 percent for
				any fiscal year if the Secretary determines that such an increase is necessary
				in the national security interests of the United States.
							(f)Annual
				reportThe Secretary of Defense shall submit to Congress on an
				annual basis a report regarding the assistance provided and activities carried
				out under this section during the preceding fiscal year. Each report shall
				include the following:
							(1)The number of
				members of the National Guard excluded under subsection (e)(1) from the
				computation of end strengths.
							(2)A description of
				the activities to supplement State and local efforts to keep schools safe from
				violence that were conducted under plans referred to in subsection (c) with
				funds provided under this section.
							(3)An accounting of
				the amount of funds provided to each State.
							(4)A description of
				the effect on military training and readiness of using units and personnel of
				the National Guard to perform activities under the plans to supplement State
				and local efforts to keep schools safe from violence.
							(g)Statutory
				constructionNothing in this section shall be construed as a
				limitation on the authority of any unit of the National Guard of a State, when
				such unit is not in Federal service, to perform law enforcement functions
				authorized to be performed by the National Guard by the laws of the State
				concerned.
						(h)DefinitionsIn
				this section:
							(1)The term
				Governor of a State means, in the case of the District of
				Columbia, the Commanding General of the National Guard of the District of
				Columbia.
							(2)The term
				State means each of the several States, the District of Columbia,
				the Commonwealth of Puerto Rico, or a territory or possession of the United
				States.
							.
			(b) Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by inserting after the item relating to section 112 the
			 following new item:
				
					
						112a. Support for State and local efforts to keep schools safe
				from
				violence.
					
					.
			
